Citation Nr: 0530117	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  95-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
after November 7, 1994.


REPRESENTATION

Appellant represented by:	Mark Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Denver, 
Colorado.

In May 1998 the Board remanded this claim for additional 
development.  In July 1999, the Board entered a decision in 
this case, granting reimbursement of unauthorized medical 
expenses for the veteran's treatment on November 7, 1994, and 
denying reimbursement for that portion of the veteran's 
hospitalization that took place after November 7, 1994.  An 
October 2000 United States Court of Appeals for Veterans 
Claims (Court) decision vacated and remanded that portion of 
the decision which denied reimbursement after November 7, 
1994.  Thus the issue in appellate status is as noted above.  
This claim was again remanded by the Board in August 2001, 
and now returns again before the Board.


FINDINGS OF FACT

1.  The veteran received private medical treatment related to 
his service-connected diabetes mellitus in November 1994.  
Prior authorization for private treatment was not obtained.

2.  Persuasive medical evidence demonstrates payment or 
reimbursement for medical expenses after November 7, 1994, 
related to the subsequent hospital course, were not incurred 
during a medical emergency, that delay would not have been 
hazardous to life or health, and that a VA facility was 
feasibly available.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
after November 7, 1994, have not been met.  38 U.S.C.A. §§ 
1728, 5107 (West 2002); 38 C.F.R. § 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
course of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board 
notes that inasmuch as disposition of the instant appeal is 
governed by the provisions of chapter 17 of title 38 of the 
United States Code, the VCAA is not applicable to the 
veteran's claim.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  However, the Board does point out that attempts 
have been made to secure all available relevant records, the 
veteran has been provided with a hearing, VA medical opinions 
have been solicited, and the veteran has been informed of the 
laws and regulations governing his case in the statement of 
the case, the supplemental statements of the case, the Board 
decision and remand, and the Court remand in this case.


Background

The record reflects service connection for diabetes mellitus 
was established in a December 1966 rating decision.  A 
September 1994 rating decision assigned a 100 percent 
disability rating for diabetes mellitus.

Private hospital records show the veteran was admitted on 
November 7, 1994, at 11:45am.  An emergency department report 
by Dr. R.J. noted the veteran complained of a bad right foot 
with some possible infection and fever over the previous 3 
days, up to 103 degrees.  The examiner observed an obvious 
infection to the right lower foot with a very foul infected 
smell.  Physical examination revealed the veteran was alert 
and oriented in no acute distress.  His temperature was 38.6 
degrees (Celsius).  It was noted the veteran did not appear 
to be in diabetic ketoacidosis, and he was given a normal 
saline solution intravenously and medication for fever.  The 
diagnoses included right foot infection, rule out 
osteomyelitis, rule out sepsis, and insulin dependent 
diabetes.  The report indicated the veteran had been treated 
at a VA facility, that he did not have a primary care 
provider, and that Dr. J.K. would assume care.  The veteran 
was noted to be stable at that time.

In a November 7, 1994, surgical consultation report, 
transcribed at 8:01pm, Dr. B.M.B. noted the veteran had a 
massively infected right foot with gas in the tissues. 
Physical examination revealed the veteran was pale, thin, and 
surprisingly comfortable despite his current status.  It was 
noted the veteran had a severe end-stage diabetic foot 
infection with gas gangrene, and that he needed urgent 
amputation.  The physician stated that proceeding to the 
operating room at that time would be unwise because of 
severely deranged electrolytes which made immediate 
amputation somewhat dangerous.  It was noted the veteran had 
been started on broad spectrum intravenous antibiotics and 
incision and drainage was performed at bedside as a temporary 
measure, and that urgent guillotine amputation was planned 
for the following morning.

In a November 7, 1994, report, transcribed at 8:31pm, Dr. 
J.K. stated the veteran had a long history of diabetes 
mellitus with secondary complications and reported he had 
experienced right foot complaints for more than one year 
which had become more severe.  It was noted the veteran had 
initially been seen by Dr. B.H. who referred him to the 
private hospital emergency room for evaluation and treatment 
for a right gangrenous foot.  Physical examination revealed 
the veteran was poorly nourished and poorly developed, but in 
no acute distress.  His temperature was 97.7 degrees 
(Fahrenheit).  The plan included right foot amputation 
scheduled the following day.

A November 8, 1994, operative report, dictated at 12:40pm, 
shows the veteran underwent right below the knee guillotine 
amputation.  It was noted that because of the veteran's 
extremely poor overall status with marked electrolyte 
abnormalities, he had been resuscitated through the evening 
and prepared for urgent operation.

A VAMC report of contact indicates notification of private 
hospital admission was received on November 8, 1994, at 
2:15pm.  It was noted the veteran would be transferred when a 
bed was available.  A November 9, 1994, 4:05pm notation 
indicated the veteran would be transferred the following day.  
A November 10, 1994, 9:00am notation indicated the veteran 
was adamant about not going to the Denver VA medical 
facility, and that he had been advised VA would not pay for 
his treatment.

A November 14, 1994, private hospital operation report 
indicates the veteran underwent a second procedure for right 
below the knee amputation.

In December 1994, the veteran requested payment for 
unauthorized medical service incurred during private hospital 
treatment and right below the knee amputation.

A January 1995 VA medical opinion denied entitlement to 
payment for unauthorized medical service incurred during 
private hospital treatment and right below the knee 
amputation because a VA medical facility was feasibly 
available.

A March 1995 private medical statement from Dr. B.H. noted 
the veteran was not his patient but that he had gone to the 
veteran's house on November 7, 1994, at the request of the 
veteran's spouse.  The physician, a doctor of osteopathy, 
stated that the veteran's foot was gangrenous and that he was 
septic, dehydrated, in acute illness, not ambulatory, and 
showed signs of confusion.  It was the physician's opinion 
that the veteran "was in an acute life threatening illness 
and unstable."

In a statement in support of the claim the veteran noted the 
March 1995 opinion of Dr. B.H. and argued for entitlement to 
payment for medical expenses incurred in the life threatening 
situation because the private hospital was 20 miles from his 
home while the VA medical facility was 90 miles from his 
home.

In August 1995 and September 1996 VA staff physicians upheld 
the denial of payment for non-VA care because a VA medical 
facility was available for use.

In his November 1996 substantive appeal, the veteran stated 
payment was warranted because his condition was life 
threatening and because a VA medical facility was not 
feasibly available as it was 90 miles from his home.  It was 
noted the veteran's spouse called VA on November 7, 1994, and 
informed the VA representative there was a life threatening 
situation, and was not advised to do anything else regarding 
the veteran's medical care.

The veteran's spouse stated she believed a VA medical 
facility was not feasibly available as he was in critical 
condition and 90 miles away, and that a medical emergency 
existed and delay would have been hazardous to life or health 
as the veteran was in shock while waiting for the ambulance 
to arrive.  She stated the veteran was within his patient 
rights [38 C.F.R. § 17.33] which included the right to 
consent or withhold consent to a procedure after being fully 
informed about it.  She also contended, in essence, that the 
veteran's prior treatment experience at VA medical facilities 
had resulted in post-traumatic stress disorder (PTSD) which 
prevented his seeking VA treatment.  In a separate VA Form 9 
she stated the quality of VA treatment was unbelievably bad, 
and stated that if standards of care were raised veterans 
would not hesitate to use VA facilities.

In correspondence dated in January 1997 the veteran's spouse 
reported both she and the veteran held degrees in psychology, 
and stated that the veteran had PTSD as a result of VA 
medical treatment.  She stated that the veteran almost died 
because of his PTSD in November 1994 when he would not go to 
the VA for treatment for a foot ulcer.

The transcript of a January 1997 hearing indicates that the 
veteran testified he recalled Dr. B.H. came to his house, 
looked at his foot, told him he was in danger of dying, and 
stated that he needed to go to a hospital right away. 
Transcript, p. 3 (January 1997). He stated he could not 
recall if anyone had asked him who was responsible for 
payment or if he tried to tell them he was a veteran.  Tr., 
p. 4.  The veteran's spouse testified that on the day he was 
admitted he had been incontinent and could hardly speak, and 
that Dr. B.H. had expressed his concern that day that the 
veteran was dying.  Tr., p. 4.  She stated Dr. B.H. 
instructed the ambulance driver to take the veteran to the 
closest hospital and was concerned because the ambulance 
personnel could not administer intravenous fluids.  Tr., p. 
4.

She stated that when she arrived at the hospital she 
contacted a previous service organization representative who 
instructed her to notify VA, and that she called 3 times and 
that a VA representative told her it would be noted.  Tr., 
pp. 4-5.  She stated they actually lived 100 miles from the 
VAMC.  Tr., p. 5.  She reported the veteran's surgeon told 
her the veteran could not be moved until they were sure he 
could be moved.  Tr., p. 7.  The veteran's service 
representative argued the veteran's illness rendered him 
unable to make a decision.  Tr., p. 8.

In an April 1997 statement Dr. B.M.B. noted the veteran was 
critically ill when examined on the evening of November 7, 
1994, and stated that he had never been contacted by any VA 
representative concerning the veteran's condition or in 
regard to transport.  He stated that under no circumstances 
would he have allowed the veteran to be transported at the 
time he was admitted given his severely ill condition, or 
allowed transport prior to recovery from surgery.

A May 1997 VA medical opinion upheld the previous denial of 
entitlement to payment for unauthorized private medical 
service.  It was noted that the veteran was, upon admission, 
alert and oriented and in no acute distress, and remained 
stable.  The examiner indicated that therefore in his 
opinion, the veteran could have been moved at that time.

A July 1997 VA medical opinion upheld the previous denial of 
entitlement to payment for unauthorized private medical 
service.  It was noted a VA facility was available for care, 
that emergency room reports indicated the veteran was in no 
acute distress, and that correspondence indicated the 
veteran's unwillingness to accept VA care.

In a February 1998 VA Form 646, the veteran's service 
representative summarized the evidence of record and stated 
that ambulances in Colorado Springs did not provide transport 
to either the VA outpatient clinic in Colorado Springs or to 
the VAMC in Denver.  It was also noted that the opinions of 
the veteran's treating physicians warranted greater 
evidentiary weight than the opinions of VA physicians who had 
not seen him.

An October 1998 VA medical opinion upheld the denial of 
entitlement to payment for unauthorized private medical 
service.  The text of the opinion, which is associated with 
the veteran's claims file, indicates that the physician found 
that a VA facility had been feasibly available, that 
emergency room reports indicated the veteran was in no acute 
distress, and that correspondence of record indicated the 
veteran's unwillingness to get VA care.  It was noted private 
medical reports dated November 7, 1994, showed the veteran 
was stable and in no acute distress.  His electrolytes were 
normal by emergency room reports, with no evidence of an 
anti-gap or acidosis.  He was hypotensive, but was 
appropriately treated with fluids, antibiotics, and drainage 
of the foot infection.

The VA physician stated the veteran continued to receive 
fluids and antibiotics and that on the second hospital day he 
was taken to the operating room.  It was the physician's 
opinion that VA should be financially responsible for the 
emergency room evaluation (and as noted above, the veteran 
has been reimbursed for expenses incurred in this regard on 
November 7, 1994), but not for the subsequent hospital 
course.  It was also noted that VA transported many extremely 
ill patients from other hospitals to the Denver VAMC, 
including patients who required mechanical ventilation, had 
severe infections, or had unstable cardiac disorders.  The 
physician stated that the veteran, although seriously ill, 
was not so ill that he was immediately taken to the operating 
room, and noted that almost 24 hours passed from the time of 
the emergency room admission before the operation was 
performed.  It was noted that, if the veteran had been 
treated with antibiotics and intravenous fluids and then 
transferred by ambulance, he could have easily made the trip 
to the Denver VAMC.

In a subsequent October 1998 statement in support of the 
claim the veteran's service representative argued, in 
essence, that Dr. R.J., the private hospital emergency 
physician, was in error in reporting the veteran was in no 
acute distress, possibly because the veteran was euphoric on 
pain medication or had no understanding of the severity of 
his condition.  It was argued the veteran's spouse had 
notified VA on November 7, 1994, and that the veteran had 
been admitted to an emergency facility but was provided no 
information concerning transport to the Denver VAMC.  It was 
also noted there was no evidence the veteran's private 
treatment providers were contacted concerning the nature of 
the emergency or the possibility of transport prior to the 
actual surgery.  The representative argued the records showed 
the veteran was admitted at 8:01pm on November 7, 1994, and 
that surgery was performed less that 15 hours later at 
12:40pm on November 8, 1994.

A January 2000 VA medical opinion also upheld the previous 
denial of entitlement to payment for unauthorized private 
medical service.  This physician indicated that the reasons 
he was denying the claim were well outlined on page 4 of the 
supplemental statements of the case dated June 1997.  The 
examiner noted that this case was reviewed subsequently at 
the Denver VA Medical Center in July 1997 by another VA 
physician, who indicated that a VA facility was available for 
care, that the veteran was in no acute distress, which led 
that physician to believe that transfer was feasible, and 
finally that the veteran had expressed his unwillingness to 
get care at a VA facility.

The January 2000 physician's report indicated that there was 
no question that the veteran had a serious infection of his 
foot as documented by the veteran's private surgeon in a 
letter dated April 1997.  However, on November 7, 1994, the 
veteran was stable and in no acute distress.  The physician 
indicated that was a chronic problem of the foot which had 
been going on for many months.  It was noted that the 
veteran's electrolytes were normal on the emergency room 
visit with no evidence of an anti-gap or acidosis.  The 
veteran was noted to be hypotensive with a blood pressure of 
92/50, but the veteran was treated appropriately by the 
emergency room physicians with fluid, antibiotics, and 
drainage of the foot infection.  The veteran subsequently 
continued to receive fluids and antibiotics and on the second 
hospital day was taken to the operating room for appropriate 
resection of the necrotic infected foot.  There is no 
argument from the VA that this operation and treatment was 
necessary.  The examiner indicated however that he did feel 
that the veteran was stable and could have been transferred 
to the Denver VAMC to have the procedure done there.  The 
physician agreed that the VA was financially responsible for 
the emergency room evaluation but not for the subsequent 
hospital course.  The physician noted that the VA transports 
many extremely ill patients from other hospitals to the 
Denver VA, including some with severe infections.  The 
physician further noted the record from November 10, 1994, 
which indicated "Patient very adamant did not want to come 
to VA.  Advised that VA would not pay."  The physician 
indicated that the veteran, although seriously ill, was not 
so ill that he needed to be taken to the operating room 
immediately.  Approximately 24 hours passed from the time he 
was seen in the ER until the time the operation occurred.  
The physician indicated that if the veteran had been treated 
with antibiotics and intravenous fluids and then transferred 
and placed in an ambulance, he could have easily made the 65 
mile trip to the Denver VAMC.

Analysis

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
maintained for that purpose at considerable expense, shall be 
used to the fullest extent possible.  See 38 U.S.C.A. § 1703 
(West 2002 & Supp. 2005).  There are, however, regulatory 
criteria that permit VA to assume financial responsibility 
for medical expenses incurred by veterans at private medical 
facilities under certain circumstances.  Thus, for example, 
VA reimbursement for private medical expenses may, subject to 
other requirements, be granted if prior authorization for the 
medical treatment in question is obtained from VA.  38 C.F.R. 
§ 17.54 (2005).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 2005); 38 C.F.R. § 
17.120 (2005).

In this case, the veteran does not allege, and the evidence 
does not reflect, that the claimed treatment involved prior 
VA authorization.  See 38 C.F.R. § 17.54. Therefore, the 
matter on appeal must be determined in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  See 
38 C.F.R. § 17.120.  The Board notes that entitlement to 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA requires all three 
elements for eligibility be met.

The record indicates the underlying diabetes mellitus 
disability for which the veteran received private medical 
treatment in November 1994 was previously adjudicated to have 
been service connected.  This fact is not in dispute.  
Therefore, the Board finds the first prong of the 
authorization test has been met.

As to the requirement that a medical emergency existed and 
delay would have been hazardous to life or health, it is 
noted that the Board previously found that payment or 
reimbursement of unauthorized medical expenses associated 
with ambulance services and private hospital emergency room 
treatment on November 7, 1994, was warranted.  The Board 
notes the October 1998 and January 2000 VA medical opinions 
which found VA should be financially responsible for expenses 
related to the initial emergency room visit, but that, based 
upon the physician's review of the record, responsibility for 
the subsequent hospital course was not warranted.

Although Dr. B.M.B., the veteran's treating surgeon, provided 
a statement which attested to the emergent nature of the 
post-emergency room hospital treatment, the statement 
provided no medical rationale in support of his claim that he 
would not have allowed transport prior to recovery from 
surgery.  The Board finds significant the fact the veteran 
was admitted on November 7, 1994, at 11:45am, and that 
surgery was not performed until November 8, 1994, at 
approximately 12:40pm.

The Board also notes Dr. B.H., the physician who referred the 
veteran to the private emergency room, asserted only that the 
veteran's state was emergent at the time he was transferred 
to the emergency room.  The emergency room and subsequent 
hospital treatment reports, however, show the veteran was 
stable and in no acute distress.  Therefore, the Board finds 
the October 1994 VA opinion based upon a review of the 
complete record, including the emergency room reports and 
test findings, is persuasive.

Based upon the evidence of record, the Board finds payment or 
reimbursement of unauthorized medical expenses associated 
with private hospital treatment after November 7, 1994, is 
not warranted.  The Board notes VA medical opinions 
substantiated by contemporaneous emergency room and hospital 
treatment records warrant greater evidentiary weight than the 
post-treatment statement of Dr. B.M.B. which was not 
supported by any medical rationale.  The Board further finds 
the allegation that emergency transport to a VA facility was 
unavailable in Colorado is not demonstrated by credible 
supporting evidence.  The October 1998 VA medical opinion, 
and as well the January 2000 medical opinion noted that the 
VA transferred many extremely ill patients from private 
hospitals to the Denver VAMC, and that the veteran could have 
easily been transported the 65 miles to Denver after being 
treated in the emergency room with antibiotics and 
intravenous fluids.

The Board notes the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a treating physician over the opinion of a 
VA or other physician.  See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).  In addition, while the record reflects 
the veteran and his spouse are trained psychologists, they 
are not shown to be competent to offer opinions on matters 
requiring medical expertise as to the emergent nature of 
surgical treatment. See Jones v. West, 12 Vet. App. 383 
(1999)

The Court has also held that persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Morris v Derwinski, 1 
Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)).  Therefore, the Board finds the allegations that the 
veteran or his private care providers were not contacted and 
informed that transport to a VA facility was feasible does 
not warrant entitlement to the claimed benefits.

The Board also finds the record indicates an adequate VA 
facility was feasibly available, approximately 65 miles away, 
and that the evidence does not demonstrate an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or that treatment had been or would 
have been refused.  In this regard, the Board notes that 
nearly every VA medical opinion solicited, including those 
opinions dated January 1995, August 1996, September 1996, 
July 1997, October 1998, and January 2000, indicated that 
there were VA facilities available to treat the veteran.  The 
Board notes the veteran received intravenous fluids and 
antibiotics over the evening of November 7, 1994, prior to 
surgery, and finds that the October 1998 and January 2000 VA 
medical opinions indicating he could have been easily 
transported to the Denver VA facility during this period, 
which appear to be based on a through review of the veteran's 
records, are persuasive.

Although it has been asserted that the veteran had PTSD as a 
result of prior VA treatment which prevented his seeking VA 
medical treatment, the Board finds, in this case, there is no 
basis in law or fact whereby the veteran may receive 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  Even assuming 
consideration because of this disorder, the evidence does not 
indicate that an attempt to use VA or other Federal 
facilities beforehand or to obtain prior VA authorization for 
other private services would not have been reasonable, sound, 
wise, or practicable.

Since the emergent nature of the post-emergency room hospital 
course has not been established and a VA medical facility was 
demonstrated to have been feasibly available, as noted 
specifically in the October 1998 and January 2000 VA medical 
opinions, the Board concludes the second and third prongs of 
the authorization test are not met and payment or 
reimbursement is not warranted.  The Board finds the 
preponderance of the evidence is against the claim for 
payment or reimbursement of unauthorized medical expenses 
associated with the private hospital treatment after November 
7, 1994. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also notes that the provisions of 38 C.F.R. § 17.33 
(2005) as to patient rights are not applicable to this claim 
for payment or reimbursement of unauthorized medical 
expenses.

Finally, the Board points out that the case was remanded by 
the Court in October 2000, in large part because the previous 
decision in this case relied heavily on an October 1998 VA 
medical opinion, which a previous Board decision indicated 
was not of record, but relied on the text of which was 
contained in the October 1998 supplemental statement of the 
case.  The Board points out that this opinion is now of 
record, and is located in the claims file just below the 
October 1998 supplemental statement of the case.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with the private hospital 
treatment provided after November 7, 1994, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


